DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record does not disclose a node for capturing information about moving objects at an intersection, the node comprising: a plurality of first cameras that are positioned to capture first digital images of an intersection from different fields of view within a first vision range, each first camera capturing a unique field of view having a field of view apex and a depth of field in a corresponding intersection direction; a second camera positioned to capture second digital images in a field of view that is wider than that of each first camera; a processor and a computer-readable storage medium comprising programming instructions that are configured to, when executed, cause the processor to: detect in the first digital images and the second digital images a set of objects of interest of the intersection, determine motion of each detected object of interest in the set of objects of interest from consecutive images of the first digital images or the second digital images separated in time, and generate, for each object of interest of the set of objects of interest, augmented perception data that includes location data in the global coordinate system and the determined motion of each object of interest in the set of objects of interest; and a communication system configured to transmit, via a wireless communication system, the augmented perception data to a remote server system, wherein the augmented perception data is accessible by at least one vehicle to control navigation of the at least one vehicle through the intersection as disclosed in independent claims 1 and 16; and corresponding dependent claims 2-15, 17-28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661